DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 11/9/2018.  Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Application claims priority to provisional application 62/584,355 filed 11/10/2017. 
	
	
Information Disclosure Statement
No information disclosure statement (IDS) was submitted with application.  Accordingly, no IDS is being considered by the Examiner.


Claim Objections
Claims 16-20 are objected to because of the following informalities:  They appear to include a typo of depending on “Claim 8” whereas it appears to Examiner that they are meant to be dependent on “Claim 15.”  These claims will be examined under this interpretation.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed toward a computer program product, which under broadest reasonable interpretation can be considered as software per se (See MPEP 2106.03).  Examiner suggests amending the claim language to recite “non-transitory computer readable medium containing instruction for…” to the claim.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7) are directed to a statutory category, namely a system/machine.  Claim 8 and its dependent claims (claims 9-14) are directed to a statutory category, namely a method.  Claim 15 and its dependent claims (claims 16-20), while the current written form is not directed toward a statutory category, will be examined as if directed to a statutory category, namely an article of manufacture, for the purposes of compact prosecution.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the logistics of commercial shipping.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher might perform for a trucking company.  The abstract elements of claim 1 recite in part “Receive request…Assign vehicle…Determine Routes…Determine lowest cost route…Assign route…Verify following route…calculate rebate…Generate invoice…Transmit warning…Deny submission or Un-assign order…”.  Dependent claim 2 adds to the abstract idea the following limitation which recites in part “Route cost is based on…”.   Dependent claim 3 adds to the abstract idea the following limitation which recites in part “Route cost is based on…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Define a geo-fence…”.  Dependent claim 5 adds to the abstract idea the following limitation which recites in part “Route cost is based on…”.  Dependent claim 6 adds to the abstract idea the following 
The abstract elements of claims 8 and 15, which are substantially similar to one another, recite in part “Receive an order…Determine product condition…Determine vehicle condition…Identify optimal vehicle…Assign order…Transmit order…”.  Dependent claims 9 and 16, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Receive order deferral…Identify second vehicle…Reassign order…Transmit order…”.   Dependent claims 10 and 17, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The vehicle condition is selected from…”.  Dependent claims 11 and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The product condition includes…”.  Dependent claims 12 and 19, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Monitor performance…Un-assign order…”.  Dependent claims 13, 14, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Retrieve information…Verify a location…Recurrently assigning order…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 8 and 15.
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Entry client…Dispatch server…Processor… Computer- readable medium comprising instructions” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Additionally, dependent claims 2-7, 9-14, and 16-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Entry client…Dispatch server…Processor…Computer- readable medium comprising instructions”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the logistics of commercial shipping) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0124] – “The electronic computing device 300 may be a personal computing device (for example, a desktop computer, a laptop computer, a terminal, a tablet computer, a smart telephone, a wearable device, or the like) that includes similar components as the electronic computing device 300.”
Additionally, dependent claims 2-7, 9-14, and 16-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandeno et al. (USPGPUB 2019/0266690).
Regarding claims 8 and 15, Mandeno discloses a computer program product in a computer-readable, the computer program product in a computer- readable medium comprising instructions (Mandeno ¶142 - The server may include a processor 155 and hold the data repository 21 and the logistics engine 21a, or may be connected to a further processor or processor means 156 comprising the logistics engine or a storage device 151 which may contain data repository 21), which, when executed, cause a processor of a dispatch server (Mandeno ¶142 - The system and subsystems may be implemented on a computer system such as a server 150 (refer to FIG. 15) having at least one processor 155) to perform method for commercial vehicle dispatching for A method for determining transport or logistic actions), the method comprising: receiving an order request for the product from an order entry client (Mandeno ¶ABS - receiving a request for transport); determining a product condition (Mandeno ¶29 - In an embodiment the step of obtaining a transport action comprises applying an action constraint on the solution. In an embodiment the action constraint is based on…restricted time periods {i.e. time windows}, refrigeration or temperature control {i.e. storage constraint}); determining a vehicle condition of a first commercial vehicle and a vehicle condition of a second commercial vehicle (Mandeno ¶145 - The transport providers 20 supply a selection of information to the system and/or server 21. This is preferably in a per truck or vehicle format 22. That is to say each truck location 26, features, payload, volume capacity and load type would be uploaded. Any prior commitments and/or a period/s of availability 24 would also be uploaded. The availability would be uploaded for the present until a future time); identifying, based on the product condition and the vehicle condition of the first commercial vehicle and the vehicle condition of the second commercial vehicle, an optimal 34AUSTIN-#14750/85567-10285567-102commercial vehicle, the optimal commercial vehicle being either the first commercial vehicle or the second commercial vehicle (Mandeno ¶149 - The logistics engine 21a combines a sophisticated algorithmic engine which is able to process the transport requests from users 30 of the system and schedule a plurality of requests between a plurality of the transport vehicles 9); assigning the order request to the optimal commercial vehicle; and transmitting, to the optimal commercial vehicle, the order request (Mandeno ¶15 - Receiving confirmation of the at least one transport vehicle for the transport request; and updating the transport provider data on the server to include the confirmed transport request).
Regarding claims 10 and 17, Mandeno discloses the vehicle condition of the first commercial vehicle and the vehicle condition of the second commercial vehicle are each at least one selected from the group consisting of a physical rating, a rate of charge, a current location, a telecommunication provider, past performance data, and equipment data (Mandeno ¶61 - In an embodiment the transport provider data comprises any one or more of the following: Vehicle payload and volume capacity Vehicle payload types; Vehicle start location; Prior vehicle transport actions; Vehicle end location; Vehicle home location; Vehicle regulations; and Vehicle load regulations).
Regarding claims 11 and 18, Mandeno discloses the product condition includes at least one selected from the group consisting of a delivery time window, a pick-up time window, an equipment constraint, and a storage constraint (Mandeno ¶29 - In an embodiment the step of obtaining a transport action comprises applying an action constraint on the solution. In an embodiment the action constraint is based on…restricted time periods {i.e. time windows}, refrigeration or temperature control {i.e. storage constraint}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Mohr et al. (US Patent 10,679,311).
Regarding claims 9 and 16, Mandeno discloses a computer program product in a computer-readable, the computer program product in a computer- readable medium comprising instructions (Mandeno ¶142 - The server may include a processor 155 and hold the data repository 21 and the logistics engine 21a, or may be connected to a further processor or processor means 156 comprising the logistics engine or a storage device 151 which may contain data repository 21), which, when executed, cause a processor of a dispatch server (Mandeno ¶142 - The system and subsystems may be implemented on a computer system such as a server 150 (refer to FIG. 15) having at least one processor 155) to perform method for commercial vehicle dispatching for transportation of a product (Mandeno ¶ABS - A method for determining transport or logistic actions).
Mandedo lacks receiving, from the optimal commercial vehicle, an order request deferral; identifying, in response to the order request deferral, a second optimal commercial vehicle; reassigning the order request to the second optimal commercial vehicle; and transmitting, to the second optimal commercial vehicle, the order request.
Mohr, from the same field of endeavor, teaches receiving, from the optimal commercial vehicle, an order request deferral (Mohr Fig. 10 - Mohr COL 26 ROW 53 - Starting at step 1002, input is received identifying a schedule to be deleted); identifying, in response to the order request deferral, a second optimal commercial vehicle (Mohr At step 1006, it may be determined if each of the loads assigned to a schedule to be deleted can be reassigned to existing schedules); reassigning the order request to the second optimal commercial vehicle (Mohr Fig. 10 - Mohr COL 28 ROW 41 - At step 1012, after receiving input from the user confirming the deletion of the schedule(s), the loads formerly assigned to the schedule(s) to be deleted during the time frame indicated by the user input to the date field form 1105 are reassigned to the user confirmed reassignments); and transmitting, to the second optimal commercial vehicle, the order request (Mohr Fig. 10 - Mohr COL 28 ROW 48 - At step 1014, reassignment information/data may be provided to one or more mobile computing devices 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation planning techniques of Mohr because Mohr discloses “reducing strain on the supply chain solution and transportation network and helping to enable delivery on a single day (Mohr COL 12 ROW 21)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional transportation planning techniques that Mohr discloses because reducing the strain on a supply chain would improve the transportation system of Mandeno.
Regarding claims 12 and 19, Mandeno discloses monitoring and verifying a performance of the optimal commercial vehicle while the optimal commercial vehicle is assigned the order request (Mandeno ¶157 - Further to this the pick-up and delivery times may be updated by position tracking of the driver and or vehicle 9, for instance by GPS or wireless detection tracking. In some embodiments the time limits for pick-up or delivery confirmation times are set by users or providers, or default system values are used. The use of tracking may provide current or historic location information which is used to adjust the first and second time windows referred to above).
Mandeno lacks unassigning the order request from the optimal commercial vehicle when the optimal commercial vehicle fails to comply with the product condition after a predetermined period of time.
Mohr, from the same field of endeavor, teaches unassigning the order request from the optimal commercial vehicle when the optimal commercial vehicle fails to comply with the product condition after a predetermined period of time (Mohr Fig. 7 - Mohr COL 28 ROW 41 - In some embodiments, the planning system 100 may consider if the illustrated schedule may be modified such that the open/available capacity of the schedule falls within the time window for the load...In another example, the schedule may start 30 minutes later, the shift portion of the schedule may be assigned to another schedule {i.e. unassigned from first vehicle}, and the modified schedule may end at the same time as the unmodified schedule).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation planning techniques of Mohr because Mohr discloses “reducing strain on the supply chain solution and transportation network and helping to enable delivery on a single day (Mohr COL 12 ROW 21)”.  Additionally, Mandeno further details that “The present invention relates to a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Mowery et al. (US Patent 5,983,198).
Regarding claim 13, Mandeno discloses verifying a location of the optimal commercial vehicle while the optimal commercial vehicle is assigned the order request (Mandeno ¶157 - Further to this the pick-up and delivery times may be updated by position tracking of the driver and or vehicle 9, for instance by GPS or wireless detection tracking). 
Mandeno lacks retrieving information regarding a tank of the first commercial vehicle and a tank of the second commercial vehicle from a vehicle trailer/tank database, wherein the information includes at least one selected from the group consisting of a trailer or tank content history, a gauge measurement of a tank, a location of the tank or trailer, and data regarding a product stored in the tank or trailer.
Mowery, from the same field of endeavor, teaches retrieving information regarding a tank of the first commercial vehicle and a tank of the second commercial vehicle from a vehicle trailer/tank database (Mowery COL 4 ROW 26 - A dispatcher at the central station 114 supervises a fleet of vehicles 118 for delivery the various products), wherein the information includes at least one selected from the group consisting of a trailer or tank content history, a gauge measurement of a tank, a location Each truck 118 is provided with a government certified meter 124 for accurate delivery of the right amount of product. The amount of product delivered at each location is communicated to the central station 114).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the material delivery techniques of Mowery because Mowery discloses “It is an object of this invention to provide an inventory management system that…improves raw material delivery service (Mowery COL 1 ROW 50)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional material delivery techniques that Mowery discloses because improving delivery service would improve the transportation system of Mandeno.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Miller et al. (USPGPUB 2015/0006428).
Regarding claim 13, Mandeno discloses a computer program product in a computer-readable, the computer program product in a computer- readable medium comprising instructions (Mandeno ¶142 - The server may include a processor 155 and hold the data repository 21 and the logistics engine 21a, or may be connected to a further processor or processor means 156 comprising the logistics engine or a storage device 151 which may contain data repository 21), which, when executed, cause a The system and subsystems may be implemented on a computer system such as a server 150 (refer to FIG. 15) having at least one processor 155) to perform method for commercial vehicle dispatching for transportation of a product (Mandeno ¶ABS - A method for determining transport or logistic actions). 
Mandeno lacks recurrently assigning the order request via a duplicate order request to a second optimal commercial vehicle.
Miller, from the same field of endeavor, teaches recurrently assigning the order request via a duplicate order request to a second optimal commercial vehicle (Miller ¶30 - The freight matching system 100 may also be adapted for use with recurring shipments. For example, any freight matching system 100 features described herein may be used to establish one or more additional shipments. These recurring shipments may be set by a user to automatically be established in the system at a defined time prior to, or at the time the shipment occurs. Varying recurring controls may be used for such a feature such as, but not limited to, time-based controls (daily/weekly/monthly recurring shipments), load-based controls (one type, weight, etc. of shipment for every other shipment, for example), etc).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the freight booking techniques of Miller because Miller discloses “In one embodiment, the TMS may comprise a software and/or hardware application designed to manage and optimize inbound and/or outbound transportation operations (Miller ¶36)”.  Additionally, Mandeno further details that “The .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Mowery et al. (US Patent 5,983,198) further in view of Miller et al. (USPGPUB 2015/0006428).
Regarding claim 20, Mandeno discloses verifying a location of the optimal commercial vehicle while the optimal commercial vehicle is assigned the order request (Mandeno ¶157 - Further to this the pick-up and delivery times may be updated by position tracking of the driver and or vehicle 9, for instance by GPS or wireless detection tracking). 
Mandeno lacks retrieving information regarding a tank of the first commercial vehicle and a tank of the second commercial vehicle from a vehicle trailer/tank database, wherein the information includes at least one selected from the group consisting of a trailer or tank content history, a gauge measurement of a tank, a location of the tank or trailer, and data regarding a product stored in the tank or trailer.
Mowery, from the same field of endeavor, teaches retrieving information regarding a tank of the first commercial vehicle and a tank of the second commercial vehicle from a vehicle trailer/tank database (Mowery COL 4 ROW 26 - A dispatcher at the central station 114 supervises a fleet of vehicles 118 for delivery the various products), wherein the information includes at least one selected from the group Each truck 118 is provided with a government certified meter 124 for accurate delivery of the right amount of product. The amount of product delivered at each location is communicated to the central station 114).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the material delivery techniques of Mowery because Mowery discloses “It is an object of this invention to provide an inventory management system that…improves raw material delivery service (Mowery COL 1 ROW 50)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional material delivery techniques that Mowery discloses because improving delivery service would improve the transportation system of Mandeno.
Mandeno further lacks recurrently assigning the order request via a duplicate order request to a second optimal commercial vehicle.
Miller, from the same field of endeavor, teaches recurrently assigning the order request via a duplicate order request to a second optimal commercial vehicle (Miller ¶30 - The freight matching system 100 may also be adapted for use with recurring shipments. For example, any freight matching system 100 features described herein may be used to establish one or more additional shipments. These recurring shipments may be set by a user to automatically be established in the system at a defined time prior to, or at the time the shipment occurs. Varying recurring controls may be used for such a feature such as, but not limited to, time-based controls (daily/weekly/monthly recurring shipments), load-based controls (one type, weight, etc. of shipment for every other shipment, for example), etc).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the freight booking techniques of Miller because Miller discloses “In one embodiment, the TMS may comprise a software and/or hardware application designed to manage and optimize inbound and/or outbound transportation operations (Miller ¶36)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional freight booking techniques that Miller discloses because they would help optimize the transportation system of Mandeno.

Claims 1, 2, 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Richie et al. (USPGPUB 2016/0335596) further in view of Miller et al. (USPGPUB 2015/0006428).
Regarding claim 1, Mandeno discloses a commercial vehicle dispatch system for transportation of a product (Mandeno ¶1 - a system for transportation services or logistics), the system comprising: an order entry client; and a dispatch server configured to (Mandeno ¶142 - The system and subsystems may be implemented on a computer system such as a server 150 (refer to FIG. 15) having at least one processor 155. The computer system may be connected or connectable to user terminals 153 by wired or wireless means or via a network. The server may include a processor 155 and hold the data repository 21 and the logistics engine 21a): receive an order request for the product from the order entry client, the order request including a destination of the product (Mandeno ¶ABS - receiving a request for transport - Mandeno ¶148 - The request 31 may include a load type (e.g. cattle), load quantum or number (e.g. 40), pick-up and drop off locations), assign a commercial vehicle to complete the order request (Mandeno ¶149 - The logistics engine 21a combines a sophisticated algorithmic engine which is able to process the transport requests from users 30 of the system and schedule a plurality of requests between a plurality of the transport vehicles 9), determine, based on an initial location of the product or the commercial vehicle and the destination of the product, a plurality of possible routes to the destination, determine a lowest cost route from the plurality of possible routes based on a route cost, assign the lowest cost route to the commercial vehicle (Mandeno ¶147 - This information can be used to determine an optimum route. Where an optimum route is discussed the route may simply be one of a selection of preferred routes which minimises a particular feature, such as but not limited to cost).
Mandeno lacks, verify that the commercial vehicle is following the lowest cost route while the commercial vehicle is assigned the order request by monitoring a location of the commercial vehicle and comparing the location to the lowest cost route, transmit, when the commercial vehicle fails to follow the lowest cost route, a warning notice, and after transmitting the warning notice and the commercial vehicle continues to fail to follow the lowest cost route, perform at least one selected from the group 
Richie, from the same field of endeavor, teaches verify that the commercial vehicle is following the lowest cost route while the commercial vehicle is assigned the order request by monitoring a location of the commercial vehicle and comparing the location to the lowest cost route, transmit, when the commercial vehicle fails to follow the lowest cost route, a warning notice, and after transmitting the warning notice and the commercial vehicle continues to fail to follow the lowest cost route (Richie ¶59 - the system can then detect if a vehicle is off course from one of multiple possible routes and alert the driver that he or she is off course. Analytics may also be presented in real-time, allowing administrators, managers, and/or other individuals to view a progress of one or more vehicles closing in on their destinations), perform at least one selected from the group consisting of denying submission of the invoice and unassigning the order request from the commercial vehicle (Richie ¶57 - When a customer logs in to the system and views the invoice user interface 1001, they can approve of the invoice with the approve option 1006 or decline the invoice with the decline option 1008 {i.e. deny submission}. Further, the customer may choose to comment on the invoice document 1010 instead of approving it or declining it, thus creating a dialogue between the payor and payee).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation reporting and notification techniques of Richie because Richie discloses “the present invention 
Mandeno further lacks calculate, after completion of the order request, a tax rebate based on an actual route of the commercial vehicle, generate, based on the tax rebate, an invoice for the order request.
Miller, from the same field of endeavor, teaches calculate, after completion of the order request, a tax rebate based on an actual route of the commercial vehicle, generate, based on the tax rebate, an invoice for the order request (Miller CLM 18 - collecting the load details from a carrier's transportation management system upon a freight invoice being created, wherein the details comprise one or more of, a rate, a charge, accessorial information, and tax information; transmitting the load details to a carrier; and initiating payment from the one of a shipper and broker).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the freight booking techniques of Miller because Miller discloses “In one embodiment, the TMS may comprise a software and/or hardware application designed to manage and optimize inbound and/or outbound transportation operations (Miller ¶36)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno 
Regarding claim 2, Mandeno in view of Richie further in view of Miller discloses the route cost is based on at least one selected from the group consisting of a travel time, a mileage, and a road tax cost (Mandeno ¶146 - The transport provider 20 may also provide a set of costs 23 or tariffs for the vehicles. The costs are preferably uploaded in a per unit distance, or per unit time manner).
Regarding claim 4, Mandeno in view of Richie further in view of Miller discloses a commercial vehicle dispatch system for transportation of a product (Mandeno ¶1 - a system for transportation services or logistics).
Richie further teaches the dispatch server is further configured to define a plurality of geofences along the lowest cost route and determine that the commercial vehicle is following the lowest cost route by verifying that the commercial vehicle is within a particular geofence based on the location of the commercial vehicle (Richie ¶60 - The route replay option may allow for a user to visualize the route of one or more vehicles over a time period. For example, a replay option may be provided on an electronic report, a web interface, and/or a mobile interface. As a vehicle moves, a visual track may be generated on a map over the route the vehicle takes. Any event or other log generated by the vehicle may be represented on the map with pins or other indicators. For example, if the vehicle enters or exits a geofence, a pin may be generated for the location and the time that the event occurred
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation reporting and notification techniques of Richie because Richie discloses “the present invention provides an improved system and method for incident reporting and notification for use in transportation applications (Richie ¶6)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional transportation reporting and notification techniques that Richie discloses because they would help improve the transportation system of Mandeno by including notification abilites.
Regarding claim 6, Mandeno in view of Richie further in view of Miller discloses the dispatch server is further configured to select the commercial vehicle from a plurality of commercial vehicles based on a product condition (Mandeno ¶149 - The logistics engine 21a combines a sophisticated algorithmic engine which is able to process the transport requests from users 30 of the system and schedule a plurality of requests between a plurality of the transport vehicles 9 - Mandeno ¶15 - Receiving confirmation of the at least one transport vehicle for the transport request; and updating the transport provider data on the server to include the confirmed transport request ), and the product condition is at least one selected from the group consisting of a delivery time window, a pick-up time window, an equipment constraint, and a storage constraint (Mandeno ¶29 - In an embodiment the step of obtaining a transport action comprises applying an action constraint on the solution. In an embodiment the action constraint is based on…restricted time periods {i.e. time windows}, refrigeration or temperature control {i.e. storage constraint}).
Regarding claim 7, Mandeno in view of Richie further in view of Miller discloses the dispatch server is further configured to select the commercial vehicle from a plurality of commercial vehicles based on a vehicle condition (Mandeno ¶149 - The logistics engine 21a combines a sophisticated algorithmic engine which is able to process the transport requests from users 30 of the system and schedule a plurality of requests between a plurality of the transport vehicles 9 - Mandeno ¶15 - Receiving confirmation of the at least one transport vehicle for the transport request; and updating the transport provider data on the server to include the confirmed transport request ), and the vehicle condition includes at least one selected from the group consisting of a physical rating, a rate of charge, a current location, a telecommunication provider, past performance data, and equipment data (Mandeno ¶61 - In an embodiment the transport provider data comprises any one or more of the following: Vehicle payload and volume capacity Vehicle payload types; Vehicle start location; Prior vehicle transport actions; Vehicle end location; Vehicle home location; Vehicle regulations; and Vehicle load regulations).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandeno et al. (USPGPUB 2019/0266690) in view of Richie et al. (USPGPUB 2016/0335596) further in view of Miller et al. (USPGPUB 2015/0006428) further in view of Nimchuk et al. (USPGPUB 2018/0081374).
Regarding claim 3, Mandeno in view of Richie further in view of Miller discloses a commercial vehicle dispatch system for transportation of a product (Mandeno ¶1 - a system for transportation services or logistics).
Mandeno in view of Richie further in view of Miller lacks the route cost is based on a portion of each of the possible routes being on a public road and a leased road.
Nimchuk, from the same field of endeavor, teaches the route cost is based on a portion of each of the possible routes being on a public road and a leased road (Nimchuk ¶41 - algorithms implemented in the software (e.g., the manager 160) to achieve desired functions including providing an optimized trip plan…inputs may include one or more of the following…business preference routing parameters (e.g., toll use/avoidance, ferry use/avoidance {i.e. public vs leased road}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation management techniques of Nimchuk because Nimchuk discloses “the new system improves the quality of the driver's trip plans, reduces the cost and liability of running the route (Nimchuk ¶23)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional transportation management techniques that Nimchuk discloses because they would help improve the transportation system of Mandeno by lowering the costs.
Regarding claim 5, Mandeno in view of Richie further in view of Miller discloses a commercial vehicle dispatch system for transportation of a product (Mandeno ¶1 - a system for transportation services or logistics).
Mandeno in view of Richie further in view of Miller lacks the route cost is based on a state in which the each of the possible routes runs through.
Nimchuk, from the same field of endeavor, teaches the route cost is based on a state in which the each of the possible routes runs through (Nimchuk ¶80 - the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620, a mileage report, and vehicle fuel information to the fuel stop service 640. The fuel stop service 640 responds by providing a new stop list that includes the fuel stops (which may be chosen based on the vehicle fuel tank size, cost of fuel per state {i.e. which state passing through}, and so on)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation/logistics methodology/system of Mandeno by including the transportation management techniques of Nimchuk because Nimchuk discloses “the new system improves the quality of the driver's trip plans, reduces the cost and liability of running the route (Nimchuk ¶23)”.  Additionally, Mandeno further details that “The present invention relates to a system for transportation services or logistics (Mandeno ¶1)” so it would be obvious to consider including the additional transportation management techniques that Nimchuk discloses because they would help improve the transportation system of Mandeno by lowering the costs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624